Case 1:17-cr-20130-RNS Document 189 Entered on FLSD Docket 06/04/2021 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

  United States of America, Plaintiff    )
                                         )
  v.                                     )
                                           Criminal Case No. 17-20130-CR-Scola
                                         )
  Juan Carlos Arvizu Hernandez,          )
  Defendant.                             )
               Order Denying Defendant’s Motion for a New Trial

          This matter is before the Court on the Defendant Juan Carlos Arvizu
  Hernandez’s motion for a new trial (ECF No. 185). The Government opposes the
  relief sought arguing that the motion is untimely and fails on its merits. (ECF
  No. 188.) The Court has carefully considered the parties’ arguments, the
  record, and the relevant legal authorities. For the reasons set forth below, the
  Defendant’s motion is denied. (ECF No. 185.)

        1. Background

          The Defendant was charged with conspiring to distribute cocaine
  knowing that the cocaine would be unlawfully imported into the United States
  (Count One), and with manufacturing and distributing cocaine knowing that
  the cocaine would be unlawfully imported into the United States (Count Two).
  (Indictment, ECF No. 9.) The Defendant was arrested in, and then extradited
  from, Honduras for trial in the United States. The Defendant proceeded to trial
  on Count One, and the Government dismissed Count Two. (Order Dismissing
  Count Two, ECF No. 103.) Although the Defendant was represented by counsel
  prior to the trial, the Defendant decided to represent himself at the trial.
          The evidence at trial consisted of the testimony of five cooperating
  witnesses who were the Defendant’s co-conspirators, a video recording of a
  meeting that included the Defendant and one of the co-conspirators who
  testified at trial, the testimony of an interpreter who created a translation and
  transcript of the recorded meeting, an expert witness for the Government, a
  Drug Enforcement Administration (“DEA”) agent, and a DEA analyst. On July
  14, 2017, a jury found the Defendant guilty of conspiring to distribute five
  kilograms or more of cocaine, knowing that the cocaine would be unlawfully
  imported into the United States.
Case 1:17-cr-20130-RNS Document 189 Entered on FLSD Docket 06/04/2021 Page 2 of 4




         On August 15, 2017, the Defendant filed his first motion for a new trial.
  The Defendant argued that the Government violated Giglio v. United States, 406
  U.S. 150 (1972) and Brady v. Maryland, 373 U.S. 83 (1963) because the
  Government knew that all of the cooperating witnesses that the Government
  presented at trial lied in order to get sentence reductions, and the Defendant
  was not in possession of the DEA reports that showed that the witnesses were
  lying. (ECF No. 118 at 3-8.) The Defendant relied exclusively on his own sworn
  declaration as evidence that the Government had presented testimony it knew
  was false. (Id. at 6.) This Court denied the motion because there was no
  evidence that the Government knowingly presented perjured testimony or
  withheld evidence. (ECF No. 120 at 2.) The Court explained that all of the
  issues raised by the Defendant had been presented to the jury and the jury,
  through its verdict, rejected his arguments. (Id.)
         Afterwards, the Defendant appealed his sentence arguing that his
  sentence violated the extradition treaty under which he had been extradited
  from Honduras to the United States. The Defendant did not raise any
  arguments related to his motion for a new trial or other issues with his
  conviction. The Eleventh Circuit affirmed the Defendant’s sentence. (ECF No.
  171.)
         The Defendant now moves, for the second time, for a new trial. (ECF No.
  185.) Just as he argued in his earlier motion, the Defendant contends that a
  new trial is warranted because the Government presented testimony from
  cooperating witnesses that it knew to be false.

        2. Legal Standard

         Pursuant to Federal Rule of Criminal Procedure 33, “the court may
  vacate any judgment and grant a new trial if the interest of justice so requires.”
  The decision to grant or deny a criminal defendant’s motion for a new trial
  rests with a district court’s sound discretion. See United States v. Rafferty, 296
  Fed. App’x 788, 796 (11th Cir. 2008). Rule 33 requires that “[a]ny motion for
  a new trial grounded on newly discovered evidence must be filed within 3 years
  after the verdict or finding of guilty.” Fed. R. Civ. P. 33(b)(1). Additionally, “[a]ny
  motion for a new trial grounded on any reason other than newly discovered
  evidence must be filed within 14 days after the verdict or finding of guilty.” Fed.
  R. Civ. P. 33(b)(2).
         Whether to grant an evidentiary hearing on a motion for new trial is a
  matter entrusted to the district court's discretion. United States v. Massey, 89
  F.3d 1433, 1443 (11th Cir. 1996). “When the resolution of a motion for
  a new trial is clear, the district court is not required to hold an evidentiary
Case 1:17-cr-20130-RNS Document 189 Entered on FLSD Docket 06/04/2021 Page 3 of 4




  hearing.” United States v. Elso, 364 F. App’x 595, 599 (11th Cir. 2010). Because
  the Defendant’s motion is untimely and raises arguments already denied by
  this Court, the motion can be denied without an evidentiary hearing. United
  States v. Dwyer, No. 10-20186-CR, 2014 WL 12689321, at *3 (S.D. Fla. Oct.
  21, 2014) (Torres, MJ.), report and recommendation adopted, No. 10-20186-CR,
  2015 WL 10990182 (S.D. Fla. Mar. 23, 2015) (King, J.), aff’d, 625 F. App’x 524
  (11th Cir. 2015).

         3. Analysis

         As a preliminary matter, the motion is denied because it is untimely. On
  July 14, 2017, the jury entered a verdict finding the Defendant guilty of the
  charged offenses. Thus, the Defendant had until July 14, 2020, to file a motion
  for new trial based on newly discovered evidence and until July 28, 2017 to file
  a motion for new trial grounded in other grounds. The motion does not aver
  that the Defendant has discovered any new evidence. 1 On the contrary, the
  motion raises the same exact arguments and relies on the same facts raised
  (and thus available) in the 2017 motion for new trial. The motion is also
  untimely under Rule 33(b)(2) because it was filed after July 28, 2017.
         Moreover, even if the motion were timely, the motion is denied on its
  merits. The Defendant argues that the Government knew that all of the
  cooperating witnesses lied at trial and that the Government withheld
  exculpatory evidence relating to those witnesses’ testimony. (ECF No. 185 at 2.)
  “In order to succeed on a Giglio challenge, the defendant must demonstrate
  that the prosecutor ‘knowingly used perjured testimony or failed to correct
  what he subsequently learned was false testimony, and that the falsehood was
  material.’” United States v. Vallejo, 297 F.3d 1154, 1163-64 (11th Cir. 2002)
  (quoting United States v. Dickerson, 248 F.3d 1036, 1041 (11th Cir. 2001)). In
  order to obtain a new trial based on a Brady violation, a defendant must show
  that “(1) the government possessed favorable evidence to the defendant; (2) the
  defendant does not possess the evidence and could not obtain the evidence
  with any reasonable diligence; (3) the prosecution suppressed the favorable
  evidence; and (4) had the evidence been disclosed to the defendant, there is a
  reasonable probability that the outcome would have been different.” Id. at 1164
  (citations omitted).



  1 The Court notes that the motion is dated July 16, 2020 and was inexplicably filed on May 21,
  2021. Although the Government indicated it would investigate the discrepancy, the issue is not
  necessary to resolve this motion because the motion is not based on new evidence and was
  filed over 14 days from the issuance of the jury verdict.
Case 1:17-cr-20130-RNS Document 189 Entered on FLSD Docket 06/04/2021 Page 4 of 4




         The Defendant has failed to meet his burden for several reasons. There is
  no evidence that the Government knowingly presented perjured testimony. The
  motion does not cite to any evidence (outside of the Defendant’s own beliefs)
  that the Government knew it was presenting false testimony. Additionally, the
  Defendant’s Brady claim fails because it does not identify what evidence, if any,
  was withheld. Indeed, the motion vaguely states that the Government failed to
  disclose exculpatory evidence related to cooperating witnesses, without
  identifying what that evidence entails making it impossible to complete the
  analysis. (ECF No. 185 at 2.) The Defendant concedes that he does not have
  the necessary facts to bring these claims, and instead seeks discovery to learn
  those facts. (Id.) For these reasons, the Court finds that the interests of justice
  do not require a new trial and the motion is denied.

        4. Conclusion

       Accordingly, the Court denies the Defendant’s motion for a new trial
  (ECF No. 185).
        Done and ordered in chambers, at Miami, Florida, on June 3, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
